Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment and Applicant’s remarks, claims 1-2, 5-13, and 15-16 are allowed and renumbered 1-13.

Given that applicant has cancelled claim 14, the objection to claim 14 is now moot.  Consequently, the objection to claim 14 is hereby withdrawn.   

Given that applicant has amended the claims to now recite treatment of cognitive decline with the composition BAA containing the amino acids tyrosine, serine, alanine, aspartic acid, glutamic acid and other amino acids such as tryptophan, asparagine, and hydroxyproline and given that applicant has demonstrated that the BAA composition is useful in improving cognitive decline and fatigue in liver, muscle, and thalamus, the 112(a) rejection of claims 1-8, 11-13, and 15-16 is hereby withdrawn. 

The following is an examiner's statement of reasons for allowance: Claims 1-2, 5-13, and 15-16 are drawn to a method for improving cognitive decline caused by mental or physical stress comprising: administering an effective amount of a composition which .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 5-13, and 15-16 (renumbered 1-13) are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/10/2021